On November 21, 2006, the defendant was sentenced for violating the conditions of a suspended sentence to five (5) years in the Montana State Prison, for the offense of Driving Under the Influence of Alcohol/Drugs, Fourth or Subsequent Offense, a felony. The Court recommended that the Defendant be phased into Connections-Corrections followed by pre-release. The Defendant shall receive credit for time served in the amount of twenty-six (26) days.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Mr. Olson, after briefly speaking with the defendant, advised the Sentence Review Division that the defendant and his original attorney, Matthew McKittrick, still had matters that needed to be presented to the district court on this matter and asked that the sentence review hearing be continued.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held in a pending status until notification to the Sentence Review Division by counsel or the defendant within 60 days after the Order or Judgment is issued by the district court judge.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.